DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-11, and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2012/0147098 (“Kitada”).
Claim 1
Kitada discloses a piezoelectric element comprising: a first electrode (first electrode 60); a second electrode (second electrode 80); a piezoelectric layer which is provided between the first electrode and the second electrode (piezoelectric layer 70), and is formed of a perovskite type oxide including at least one selected from the group consisting of potassium, sodium, bismuth, and niobium (paragraph [0051]); a first perovskite layer which is provided between the piezoelectric layer and the first electrode, and is formed of a perovskite type oxide having a composition different from that of the piezoelectric layer (paragraph [0036, 0060], plurality of piezoelectric films used to build the layer and different concentration at side closer to first electrode); and a second perovskite layer which is provided between the piezoelectric layer and 

Claim 2
Kitada discloses the piezoelectric element according to Claim 1, wherein the first perovskite layer and the second perovskite layer include at least one selected from the group consisting of bismuth and iron (paragraph [0036], bismuth).  

Claim 7
Kitada discloses the piezoelectric element according to Claim 1, wherein each of the first perovskite layer and the second perovskite layer is thinner than the piezoelectric layer (paragraph [0060], piezoelectric layer 70 is comprised of stacked layers 72).  

Claim 8
Kitada discloses the piezoelectric element according to Claim 1, wherein the first electrode and the second electrode are formed of at least one material selected from Pt, Ir, and oxides thereof (paragraph [0014], platinum).  

Claim 9
Kitada discloses the piezoelectric element according to Claim 1, wherein a layer formed of zirconium or zirconium oxide is provided between a substrate on which the first electrode is provided, and the first electrode (paragraph [0032], zirconium oxide).  

Claim 10
Kitada discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 1 (Fig. 3).  

Claim 11
Kitada discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 2 (Fig. 3).   

Claim 16
Kitada discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 7 (Fig. 3). 

Claim 17
Kitada discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 8 (Fig. 3).

Claim 18
Kitada discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 9 (Fig. 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0147098 (“Kitada”) in view of U.S. Patent Pub. 2012/0086757 (“Kitada-2”).
Claim 3
Kitada discloses the piezoelectric element according to Claim 1.
Kitada discloses using a piezoelectric layer of potassium, sodium, niobium, bismuth, and iron but does not appear to explicitly disclose wherein the piezoelectric layer is preferentially oriented to a (100) plane.  
Kitada-2 discloses a similar piezoelectric element also having a piezoelectric layer of potassium, sodium, niobium, bismuth, and iron (paragraph [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a piezoelectric film with orientation of (100), as disclosed by Kitada-2, into the device of Kitada, for the purpose of providing strong displacement characteristics (Kitada-2, paragraph [0041]).

Claim 4
Kitada discloses the piezoelectric element according to Claim 1, wherein the first perovskite layer is formed of a perovskite type oxide including bismuth or iron (paragraph [0036], bismuth).
Kitada does not appear to explicitly disclose the perovskite layer is preferentially oriented to a (100) plane.  
Kitada-2 discloses a similar piezoelectric element also having a piezoelectric layer of potassium, sodium, niobium, bismuth, and iron (paragraph [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a piezoelectric film with orientation of (100), as disclosed by Kitada-2, into the device of Kitada, for the purpose of providing strong displacement characteristics (Kitada-2, paragraph [0041]).

Claim 5
Kitada in view of Kitada-2 discloses the piezoelectric element according to Claim 4, wherein an orientation control layer is provided between the first electrode and the first perovskite layer or between the first perovskite layer and the piezoelectric layer (Kitada, paragraph [0033], adhesive layer 56).  

Claim 6
Kitada discloses the piezoelectric element according to Claim 1, wherein the second perovskite layer is formed of a perovskite type oxide including bismuth or iron (Kitada, paragraph [0060], piezoelectric layer 70 is comprised of stacked layers 72 including bismuth or iron).  
Kitada does not appear to explicitly disclose the second layer is preferentially oriented to a (100) plane.
Kitada-2 discloses a similar piezoelectric element also having a piezoelectric layer of potassium, sodium, niobium, bismuth, and iron (paragraph [0045]).
Kitada-2, into the device of Kitada, for the purpose of providing strong displacement characteristics (Kitada-2, paragraph [0041]).

Claim 12
Kitada in view of Kitada-2 discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 3 (Fig. 3).   

Claim 13
Kitada in view of Kitada-2 discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 4 (Fig. 3).   

Claim 14
Kitada in view of Kitada-2 discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 5 (Fig. 3). 

Claim 15
Kitada in view of Kitada-2 discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 6 (Fig. 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853